    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 1 of 28



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA          §
                                  §
     v.                           §
                                  §                   CRIMINAL NO. H-10-459-S
WILMAR RENE DURAN-GOMEZ §
aka “El Gordo,” aka “Junior,” aka §
“Oscar,” aka “Carnalito”          §

                     UNITED STATES’ RESPONSE IN OPPOSITION
                       TO DEFENDANT’S MOTION TO DISMISS

       Now comes the United States of America, by and through Ryan K. Patrick, United

States Attorney for the Southern District of Texas, and Assistant United States Attorney

Jill Jenkins Stotts and James B. Nelson, Department of Justice Trial Attorney, in response

to Defendant’s “Motion to Dismiss the Indictment or, in the Alternative, to Strike the

Government’s Notice of Intent to Seek the Death Penalty.” Dkt. 454 (“Def. Motion.”).

       Defendant’s motion, which is premised on the United States’ supposed delay, does

not satisfy the controlling legal standard and rests on an incomplete recitation of the case’s

procedural history. Indeed, it fails to acknowledge that on May 7, 2019, defense counsel

sought consent to commence jury selection in December 2021, with a trial date in early

2022. Thus, the motion fails under the law and contradicts defense counsel’s own

representations. Accordingly, the Court should deny the motion without a hearing. 1


       1
           The Court should, if it finds necessary, conduct an in camera inquiry of defense counsel
                                                 1
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 2 of 28



                  PROCEDURAL AND FACTUAL BACKGROUND

       On July 1, 2010, 2 a federal grand jury sitting in Houston returned an Indictment

charging Defendant and numerous other individuals with Conspiracy to Transport and

Harbor Illegal Aliens, as well as two counts of Harboring an Illegal Alien resulting in

Death, and one count of Conspiracy to Launder Funds. Dkt. 1. On July 23, 2010, Attorney

Odom was appointed to represent Defendant. Dkt. 37. On July 26, 2010, Defendant and

Attorney Odom both signed a Waiver of Detention Hearing and conceded that Defendant

should be detained pending trial. Dkt. 39.

       On July 29, 2010, codefendant Fuentes moved to certify the case as “complex”

pursuant to the Speedy Trial Act, and to continue the trial date indefinitely. Dkt. 43.

Defendant did not object to that motion. On August 12, 2010, the Court granted the motion,

certified the case as complex, and continued the trial date to December 14, 2010. Dkt. 52.

       On November 15, 2010, codefendant Fuentes moved to continue the trial date. Dkt.

56. Defendant did not object to this motion. On December 2, 2010, the Court granted the

motion and continued the trial date until April 26, 2011. Dkt. 57.




to reconcile the numerous discrepancies between the factual allegations contained in the instant
motion and those contained in the twelve motions to continue the trial date.
       2
         Defendant begins his “timeline” on December 27, 2006. The fact that he was charged,
convicted, and sentenced for crimes committed under a separate indictment has no bearing on his
Speedy Trial rights here. United States v. Bigler, 810 F.2d 1317, 1320-21 (5th Cir. 1987)
(excluding under the Speedy Trial Act defendant’s pretrial detention on state charges); see also
United States v. Montoya, 827 F.2d 143, 147-50 (7th Cir. 1987) (excluding under the Speedy Trial
Act detention while defendant negotiated plea agreement of other charges).
                                               2
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 3 of 28



      On February 3, 2011, codefendant Bolanos-Garza was arrested and ordered detained

pending trial. Dkt. 76. On February 10, 2011, Attorney Neal Davis, III, joined Attorney

Odom in representing Defendant. On March 23, 2011, Attorney Davis moved for an

extension of time to file pre-trial motions on Defendant’s behalf. 3 Dkt. 86. On March 25,

2011, the Court granted the motion and continued the deadline indefinitely. Dkt. 87.

       On March 29, 2011, codefendant Bolanos-Garza moved to continue his trial setting

and motions deadline. Dkt. 89. Defendant did not object to this motion, or request

severance from Bolanos-Garza to protect his trial date. On April 12, 2011, the Court

granted the motion, recognizing that the complexity of the case. Dkt. 94.

      On November 7, 2011, Attorney Davis filed another motion to extend the pretrial

motions deadline. 4 Dkt. 106. On November 22, 2011, the defendants filed a sealed motion

to continue the trial date (rendering Dkt. 106 moot). Dkt. 108. The Court granted the

defendants’ motion, and continued the trial to February 28, 2012. Dkt. 107. On January 17,

2012, the defendants filed another sealed motion to continue the trial. Dkt. 114. The Court

granted the motion and set the trial for May 1, 2012. Dkt. 115. On February 21, 2012, the

defendants filed another sealed motion to continue the trial. Dkt. 118. The Court granted

the motion and continued the trial to November 13, 2012. Dkt. 119.




      3
          This was Defendant’s first request for a continuance.
      4
          This was Defendant’s second request for a continuance.
                                               3
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 4 of 28



       On October 4, 2012, the United States filed its Notice of Intent to Seek the Death

Penalty against Defendant. Dkt. 137. That same day, the grand jury returned the First

Superseding Indictment, charging Defendant and five codefendants, including a fugitive, 5

with conspiracy to transport and harbor illegal aliens, two counts of harboring an illegal

alien resulting in death, and conspiracy to launder funds. Dkt. 147. On October 10, 2012,

Attorney Davis filed another motion to continue the trial date. 6 Dkt. 139. The Court

granted that motion, and set trial for April 23, 2013. Dkt. 163.

       On March 18, 2013, Attorney Davis filed another motion to continue the trial. 7 Dkt.

184. The Court granted the motion and continued the trial date to February 10, 2014. Dkt.

185. On April 9, 2013, codefendant Rodriguez-Mendoza was arrested crossing the border

from Mexico into the United States. On April 25, 2013, codefendant Rodriguez-Mendoza

was ordered detained pending trial. Dkt. 197. The Court held a hearing on May 28, 2013,

during which it encouraged the United States to “make an expeditious movement to

separate the non-seek defendants” from the defendants against whom it would seek the

death penalty. Dkt. 203.

       On October 31, 2013, Attorney Davis filed another motion to continue the trial. 8

Dkt. 216. On November 21, 2013, the Court conferred with the parties to discuss the United



       5
         Codefendant Rodriguez-Mendoza’s location was then unknown.
       6
         This was Defendant’s third request for a continuance.
       7
         This was Defendant’s fourth request for a continuance.
       8
         This was Defendant’s fifth request for a continuance.
                                             4
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 5 of 28



States’ decision-making process regarding pursuit of the death penalty against codefendant

Rodriguez-Mendoza. Following that conference and the filing of a sealed motion by the

defendants, the Court terminated all dates and set a status conference for February 10, 2014.

Dkt. 220, 221, 222, 224. On March 3, 2014, the Court granted Defendant’s motion to

continue (Dkt. 216) and continued the trial until September 14, 2015. Dkt. 232.

       On February 20, 2015, Attorney Davis filed another motion to continue the trial. 9

Dkt. 237. Following a status conference on the motion (Dkt 238, 240), the Court granted

the motion and continued the trial to January 25, 2016. Dkt. 241.

       On January 19, 2016, Attorney Davis filed another motion to continue the trial.10

Dkt. 264. The Court granted the motion and continued the trial until September 26, 2016.

Dkt. 265.

       On January 27, 2016, codefendant Fuentes pled guilty pursuant to an agreement that

included his promise to cooperate against Defendant. Dkt. 266, 269. On February 25, 2016,

codefendant Bolanos-Garza pled guilty pursuant to a plea agreement that included his

promise to cooperate against Defendant. Dkt. 272, 273.

       On September 7, 2016, Attorney Davis filed another motion to continue the trial. 11

Dkt. 285. The Court granted the motion and continued the trial to April 3, 2017. Dkt. 287.




       9
          This was Defendant’s sixth request for a continuance.
       10
          This was Defendant’s seventh request for a continuance.
       11
          This was Defendant’s eighth request for a continuance.
                                              5
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 6 of 28



       On September 15, 2016, codefendant Holguin pled guilty pursuant to an agreement

that included her promise to cooperate against Defendant. Dkt. 289, 290. On December 20,

2016, codefendant Mercado pled guilty pursuant to a plea agreement that included his

promise to cooperate against Defendant. Dkt. 303, 304.

       On January 10, 2017, a federal grand jury sitting in Houston returned the Second

Superseding Indictment, charging Defendant and codefendant Rodriguez-Mendoza with

conspiracy to transport and harbor illegal aliens, two counts of harboring an illegal alien

resulting in death, two counts of kidnapping resulting in death, and two counts of hostage-

taking resulting in death. Dkt. 314.

       On February 10, 2017, the United States filed its Notice of Intent to Seek the Death

Penalty against codefendant Rodriguez-Mendoza. Dkt. 326. On March 20, 2017, the Court

held a status conference and an ex parte conference with defense counsel regarding a prior,

sealed motion. Dkt. 332, 333. That same day, the Court issued a written order on filing

deadlines regarding Defendant’s constitutional challenge to the death penalty and

codefendant Rodriguez-Mendoza’s alleged intellectual disability. (Dkt. 334).

            On May 30, 2017, Attorney Davis moved to extend the filing deadline for

Defendant’s constitutional challenge to the death penalty. 12 Dkt. 340. The Court granted

the motion and continued the deadline until June 13, 2017. Defendant did not file anything

on June 13, 2017. The United States elected to omit a timeliness objection to Defendant’s


       12
            This was Defendant’s ninth request for a continuance.
                                                 6
       Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 7 of 28



motion to continue the deadline, filed June 20, 2017, 13 as a professional courtesy. Dkt.

342. That same day, Defendant filed his constitutional challenge to the death penalty. Dkt.

343. The Court permitted Defendant’s untimely filing and later granted the United States’

requests for extensions of time to respond, filed September 15, 2017. Dkt. 344, 345, 347,

354.

         Following a hearing on the constitutional challenge, counsel for Defendant and

codefendant Rodriguez-Mendoza counsel approached the United States to negotiate a new

scheduling order. Based on counsel’s representations, the United States agreed to an

extension. On October 4, 2017, the parties filed a Joint Scheduling Order, which included

numerous pretrial motions deadlines. Dkt. 358.

         On January 19, 2018, Defendant joined codefendant Rodriguez-Mendoza in

requesting a re-setting of the agreed-to scheduling order. Dkt. 369. On February 27, 2018,

the parties submitted a second joint-proposed scheduling order. Dkt. 372. In view of

Defendant’s representations, the Court issued an order that scheduled voir dire to begin

October 7, 2019, with an anticipated trial date of January 13, 2020. Dkt. 374.

         On September 4, 2018, codefendant Rodriguez-Mendoza moved for severance from

Defendant. Dkt. 394. On November 20, 2018, Attorneys Wyda and Stelzig appeared on

behalf of Defendant. Dkt. 411, 412, 413, 414. On February 4, 2019, Defendant moved to

continue the pretrial filing deadlines, alleging the four learned counsel had not adequately


         13
              This was Defendant’s tenth request for a continuance.
                                                   7
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 8 of 28



investigated the mitigation case. 14 Dkt. 420. The Court granted a continuance. Dkt. 423.

On February 8, 2019, Defendant moved for severance from codefendant Rodriguez-

Mendoza. Dkt. 421. His motion was substantively identical to codefendant Rodriguez-

Mendoza’s request. Dkt. 394. Notably, Defendant’s motion did not assert as a grounds for

severance pretrial delay resulting from Rodriguez-Mendoza’s arrest. Dkt. 421.

       On May 8, 2019, the Court held a status conference. Prior to that conference, defense

counsel represented to undersigned counsel that they could not be prepared to pick a jury

in October 2019, and sought the United States’ consent to begin jury selection in December

2021 with trial to follow in early 2022. Undersigned counsel stated that the United States

could not consent to Defendant’s requested 23-month continuance. 15 The parties agreed to

begin jury selection on January 25, 2021, with a likely trial date of March 8, 2021. The

Court adopted the proposed scheduling order. Dkt. 450.

       On August 26, 2019, Attorney Stelzig filed this motion, asking the Court to dismiss

the Second Superseding Indictment for delay, less than four months after requesting a trial

date in 2022. This opposition follows.

                                        ARGUMENT

       The use of delay is a standard tactic amongst the capital defense bar. As the Supreme

Court recently observed, the capital defense bar frequently resorts to “pleading games” in


       14
         This was Defendant’s eleventh request for a continuance.
       15
          This was Defendant’s twelfth request for a continuance, not counting the codefendants’
motions, none of which Defendant opposed.
                                               8
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 9 of 28



an attempt to thwart prosecution of capital offenses by “increasing the delay and cost” of

capital prosecutions. Bucklew v. Precythe, 139 S. Ct. 1112, 1128 (2019). Not unlike the

tactics discussed in Bucklew, the delay that Defendant now complains of was borne of his

own defense strategy.

       No less than twelve times, Defendant has requested a continuance of the trial date,

pleadings deadlines, or both. Dkt. 86, 106, 139, 184, 216, 237, 264, 285, 340, 342, 420,

439. The United States and this Court acquiesced to Defendant’s requests to ensure due

process. Dkt. 87, 108, 163, 185, 232, 241, 265, 287, 341, 344, 423, 450. Having repeatedly

used due process as a shield to delay his trial, Defendant now wields it as a sword in seeking

to dismiss the indictment. He contends the United States’ acquiescence to his numerous

continuances violated his Sixth Amendment right to a speedy trial. Def. Mot. As fully noted

below, the law holds otherwise.

   1. Defendant’s Motion Seeks an Illegal Remedy

       Defendant proposes, in lieu of dismissal, that the Court convert the case to a non-

capital prosecution—an outcome he has sought since he was charged. Def. Motion, at 19-

31. His proposal contravenes settled law. “The sole remedy for a violation of the speedy

trial right” is “dismissal of the charges.” Betterman v. Montana, 136 S. Ct. 1609, 1615

(2016) (citation omitted). “We have not read the Speedy Trial Clause . . . to call for a

flexible or tailored remedy. . . violation of the right demands termination of the

prosecution.” Id., n.6.; see also United States v. Frye, 489 F.3d 201, 211 (5th Cir. 2007)

                                              9
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 10 of 28



(noting “dismissal is the only remedy to a speedy trial violation.”) (citing Strunk v. United

States, 412 U.S. 434, 440 (1973)). Quite simply, the Court lacks the legal authority to

eliminate the death penalty based on the claim of error at hand. Thus, Defendant’s proposed

alternative remedy can be rejected out of hand.

   2. Defendant Cannot Establish a Speedy Trial Violation

       Defendant argues he is entitled to a dismissal of the Second Superseding Indictment

due to pretrial delay. Def. Motion, at 3-19. This argument is meritless.

       The Sixth Amendment’s Speedy Trial Clause provides that, “[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy . . . trial.” U.S. CONST. amend.

VI. “Though apparently straightforward, the contours of this right have proven difficult to

describe, largely because what may be considered ‘speedy’ is necessarily dependent on the

nature of the trial and the parties’ interests in the given case.” United States v. Ghailani,

733 F.3d 29, 41 (2d Cir. 2013) (noting that “[m]uch of the difficulty derives from the fact

that the right to a speedy trial protects not just the interests of the defendant, but also the

‘societal interest in providing a speedy trial’”) (citations omitted). Thus, the right has been

described by the Supreme Court as “amorphous, slippery, and necessarily relative.”

Vermont v. Brillon, 556 U.S. 81, 89 (2009) (internal quotation marks omitted).

       The speedy trial right “neither prohibits all delays, nor establishes a strict time limit

between the announcement of a charge and the commencement of trial.” United States v.

Ray, 578 F.3d 184, 191 (2d Cir. 2009). “Thus, the Supreme Court has recognized for more

                                              10
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 11 of 28



than a century that the constitutional right to a speedy trial is not ‘so unqualified and

absolute’ that it must prevail over ‘the demands of public justice.’” Ghailani, 733 F.3d at

42. “To the contrary, ‘[i]t is consistent with delays[,] depends upon circumstances . . . [and]

does not preclude the rights of public justice.’” Id. (quoting Beavers v. Haubert, 198 U.S.

77, 86 (1905)).

       In Barker v. Wingo, the Supreme Court refused to “quantif[y]” the right “into a

specified number of days or months” or to hinge the right on a defendant’s explicit request

for a speedy trial. Barker v. Wingo, 407 U.S. 514, 522-25 (1972)). Rejecting such

“inflexible approaches,” Barker established a “balancing test, in which the conduct of both

the prosecution and the defendant are weighed.” Id. at 529, 530. “[S]ome of the factors”

that courts should weigh include “[l]ength of delay, the reason for the delay, the

defendant’s assertion of his right, and prejudice to the defendant.” Id. “None of these

factors is either necessary or sufficient to find a speedy trial violation; ‘[r]ather, they are

related factors and must be considered together with such other circumstances as may be

relevant.’” Goodrum v. Quarterman, 547 F.3d 249, 257 (5th Cir. 2008) (quoting Barker,

407 U.S. at 533).

       As the Fifth Circuit noted in Frye, an assertion of the speedy trial right “will

generally be an objection to a continuance or a motion asking to go to trial. At the very

least, a defendant's assertion of his speedy trial rights should manifest ‘his desire to be tried

promptly.’” 489 F.3d at 211-12 (quoting United States v. Litton Sys., Inc., 722 F.2d 264,

                                               11
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 12 of 28



271 (5th Cir.1984)). In short, a successful claim that the government has unconstitutionally

delayed trial requires a consistent assertion of the speedy trial right:

       More important than the absence of serious prejudice, is the fact that Barker
       did not want a speedy trial . . . . Instead the record strongly suggests that
       while he hoped to take advantage of the delay in which he had acquiesced,
       and thereby obtain a dismissal of the charges, he definitely did not want to
       be tried.

Id. (quoting Barker, 407 U.S. at 534-35).

       In this case, Defendant has never communicated a desire for a prompt trial. Quite

the contrary, for nine years he has repeatedly asserted that he needs more time to prepare

for trial. His present request for dismissal, like that in Frye, seeks a remedy inappropriate

in the absence of any prior assertion of the speedy trial right. Id. at 212. Defendant did not

simply acquiesce to delay, he repeatedly asked for it. He could not have been any clearer

about the fact that he did not want a timely trial. Apart from Defendant’s twelve motions

to continue, the docket reflects no objections to his codefendants’ motions for a

continuance and no prior assertions of his speedy trial rights.

       Application of the Barker factors to the facts of this case shows that none of them –

individually or cumulatively – warrants dismissal of the Second Superseding Indictment.

Although nine years has elapsed since the original indictment, that delay did not happen in

a vacuum. Defendant conveniently ignores the fact that both Bolanos-Garza and

Rodriguez-Mendoza were fugitives at the time of the indictment, and their subsequent

arrest and post-arrest cooperation transformed this case into a capital trial. The only delay

                                              12
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 13 of 28



attributable to the United States resulted from the mandatory Capital Review process

necessitated by those post-indictment arrests. All other delay can be traced directly to

Defendant’s efforts or acquiesce.

           A. First Barker Factor: Length of Delay

       Courts only consider the other Barker factors if the defendant can demonstrate, as a

threshold matter, that “the interval between accusation and trial has crossed the threshold

that separates ordinary delay from presumptively prejudicial delay.” Amos v. Thornton,

646 F.3d 199, 205 (5th Cir. 2011) (internal quotation and citation omitted). The United

States concedes the first Barker factor is satisfied in this case.

           B. Second Barker Factor: Reason for Delay

       “The flag all litigants seek to capture is the second factor, the reason for delay.”

United States v. Loud Hawk, 474 U.S. 302, 315 (1986). Barker instructs that “different

weights should be assigned to different reasons,” id., at 531. In applying Barker, the

Supreme Court has asked “whether the government or the criminal defendant is more to

blame for th[e] delay.” Brillon, 556 U.S. at 90 (quoting Doggett v. United States, 505 U.S.

647, 651 (1992)). The Fifth Circuit explained the difference as follows:

       At one extreme, a deliberate delay to disadvantage the defense is weighted
       heavily against the state. At the other end of the spectrum, delays explained
       by valid reasons or attributable to the conduct of the defendant weigh in favor
       of the state. Between these extremes fall unexplained or negligent delays,
       which weigh against the state, “but not heavily.”



                                              13
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 14 of 28



Goodrum v. Quarterman, 547 F.3d 249, 258 (2008) (quoting Cowart v. Hargett, 16 F.3d

642, 647 (1994), and citing Barker, 407 U.S. at 531).

       Courts have repeatedly held that “[t]he Sixth Amendment is rarely violated by delay

attributable entirely to the defendant, or by delay that serves some legitimate government

purpose.” United States v. Moreno, 789 F.3d 72, 79 (2d Cir. 2015); (citing Vermont v.

Brillon, 556 U.S. 81, 90 (2009); Doggett, 505 U.S. at 656; Barker, 407 U.S. at 531)

(emphasis added). “A defendant’s claim that the government violated her right to a speedy

trial is seriously undermined when the defendant . . . is the cause of the delay.” United

States v. Blanco, 861 F.2d 773, 778 (2d Cir. 1988)). It has long been the law in the Fifth

Circuit that “a defendant ‘will not be heard to complain of a lapse of time attributable to

continuances he sought and received from the trial court.’” Robinson v. Whitley, 2 F.3d

562, 569 (5th Cir. 1993) (quoting Nelson v. Hargett, 989 F.2d 847, 852 (5th Cir. 1993)).

      Delay is a particular fact of life in capital litigation: “The simple fact is the process

takes so long because there is a concerted effort afoot to slow it down, and because our

legal system requires scrupulous review before a death sentence can be carried out.” Alex

Kozinski & Sean Gallagher, Death: The Ultimate Run–On Sentence, 46 CASE W. RES. L.

REV. 1, 25 (1995); see also United States v. Abad, 514 F.3d 271, 274-75 (2d Cir. 2008)

(discussing 31-month delay between arrest and capital trial; “there were a number of valid

reasons for the delay, not least of which was the time needed for the Capital Case Unit to

decide whether to seek the death penalty against defendants, including time for the

                                             14
    Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 15 of 28



defendants to make mitigation submissions to the Department of Justice”). As detailed

below, Defendant and his codefendants are overwhelmingly responsible for any delay in

this case. The vast majority of the delay is attributable to Defendant’s requests and, the
                                                                                                16
post-indictment arrests of codefendants Bolanos-Garza and Rodriguez-Mendoza.

Consequently, this factor weighs heavily against Defendant and his motion must fail.

       Defendant was indicted on July 1, 2010, and his trial is currently scheduled for

March 8, 2021 – a delay of 128 months and 7 days. Defendant’s twelve requests for

continuance, and his acquiescence in his codefendant’s continuances, caused 114 months

and 30 days’ worth of that delay. The Capital Case Review Process necessitated by the

post-indictment arrests of codefendants Bolanos-Garza and Rodriguez-Mendoza caused a

mere 13 months and 8 days of delay. That delay, to which Defendant never objected, falls

well short of the postponement deemed acceptable in Abad, 514 F.3d at 274-75. Simple

arithmetic shows that Defendant’s requests account for 90% of the delay in this case, and

the rest is attributable to a process about which he had no complaint. Defendant cannot

justly secure a dismissal of the indictment based on delays he sought or agreed to.

               1. Delay Between Indictment and Bolanos-Garza’s Arrest

       The original indictment in this case was returned July 1, 2010. Dkt. 1. On July 29,

2010, codefendant Fuentes moved to continue the trial date indefinitely. Dkt. 43. Defendant


       16
          After committing the crime, Bolanos-Garza and Roldriguez-Mendoza fled to Mexico.
The United States sought warrants for their arrest. Dkt. 71, 144. Both codefendants re-entered the
United States illegally during Defendant’s prosecution. (Docket 74, 188).
                                               15
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 16 of 28



did not object, and the motion was granted. Dkt. 52. On November 15, 2010, codefendant

Fuentes moved to continue the trial date again. Dkt. 56. Defendant did not object, and the

Court granted the motion—setting jury selection for April 26, 2011. Dkt. 57. The delay

from July 1, 2010, to April 26, 2011, is attributable to Defendant.

              2. Delay Between Bolanos-Garza’s Arrest and Rodriguez-Mendoza’s
                 Arrest

       On February 3, 2011, codefendant Bolanos-Garza was ordered detained pending

trial. Dkt. 76. On March 29, 2011, codefendant Bolanos-Garza moved to continue trial.

Dkt. 76, 88. Defendant did not object, and the Court set trial for August 23, 2011. Dkt. 94.

The delay from April 26, 2011, to August 23, 2011, is attributable to Defendant.

       On August 3, 2011, the defendants filed a sealed motion to continue the trial. Dkt.

97. The Court granted that motion, and continued trial to November 29, 2011. Dkt. 98. The

delay from August 23, 2011, to November 29, 2011, is attributable to Defendant.

       Following his arrest and detention, Bolanos-Garza began cooperating with law

enforcement officers which, in turn, strengthened the United States’ case against

Defendant. Defendant was aware that Bolanos-Garza was cooperating. On November 7,

2011, Defendant moved to continue the filing deadlines in advance of trial. Dkt. 106. On

November 7, 2011, one defendant submitted a “sealed event.” Dkt. 108. The next day, the

Court continued the trial to February 28, 2012. Dkt. 109. The delay from November 29,

2011, to February 28, 2012, is attributable to Defendant.


                                            16
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 17 of 28



       On November 18, 2011, during the continuance requested by Defendant, 17 the U.S.

Attorney made a submission to the Attorney General for a decision whether to seek the

death penalty, and Defendant received an opportunity to present mitigating information to

the Attorney General’s Review Committee on Capital Crimes (AGRCCC). On July 2,

2012, Attorneys Odom and Davis presented a 139-page mitigation submission to the

Committee and appeared in person to urge the AGRCCC not to recommend seeking the

death penalty. Attorney Odom submitted additional information on July 23, 2012. On

September 18, 2012, the AGRCCC made its recommendation to the Attorney General, who

authorized pursuit of capital punishment on October 4, 2012. The delay between February

28, 2012, and October 4, 2012, is attributable to the mandatory death penalty Protocol

process. This delay was not the result of negligence and, far from prejudicing Defendant,

this procedure allowed him to present mitigating evidence in hope that the death penalty

might not be authorized. See Abad, 514 F.3d at 274-75.

       On October 4, 2012, a federal grand jury returned a Superseding Indictment adding

two counts of harboring an alien resulting in death – a capital offense. Dkt. 147. That day,

the United States filed notice of its intent to seek the death penalty against Defendant. Dkt.

137. On October 10, 2012, Defendant successfully moved to continue the trial to April 23,




       17
           Defendant was aware, in advance, that this process would be undertaken—indeed,
Attorneys Odom and Davis submitted a request, in writing, urging the United States Attorney not
to request authorization to seek the death penalty.
                                              17
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 18 of 28



2013. Dkt. 139, 163. The delay from October 4, 2012, to April 23, 2013, is attributable to

Defendant.

       On March 18, 2013, Defendant again moved to continue trial, asserting the need to

review discovery and investigate mitigation. Dkt. 184. The Court set trial for February 10,

2014. Dkt. 185. The delay from April 23, 2013, to February 10, 2014, is attributable to

Defendant.

              3. Delay Between Rodriguez-Mendoza’s Arrest and Present

       On April 9, 2013, codefendant Rodriguez-Mendoza was arrested. Dkt. 188. On

April 22, 2013, Attorneys Berg and Mallett were appointed to represent Rodriguez-

Mendoza. Dkt. 193, 194, 197. Following the arrest, codefendant Rodriguez-Mendoza’s

counsel began investigating his case and preparing for review by the AGRCCC.

Understanding the importance of that review, Defendant moved to continue on October 31,

2013. Dkt. 216. Given that his case had been pending for three years, Defendant could have

moved for severance from Rodriguez-Mendoza and asked proceed to trial. Rather, he urged

a continuance, stating “Mendoza is material to Duran’s defense.” Id. The Court

subsequently held a status conference and terminated the trial date and all deadlines. Dkt.

220, 221, 224. After hearing from the parties, the Court granted Defendant’s motion and

set trial for September 14, 2015. Dkt. 232. The delay from February 10, 2014, to September

14, 2015, is attributable to Defendant.



                                            18
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 19 of 28



       On February 20, 2015, Defendant moved to continue the trial date, citing his desire

to avoid trial until Rodriguez-Mendoza completed his mitigation investigation. Dkt. 237.

Defendant further stated he required additional time to conduct his own mitigation

investigation. Id. The Court held a status conference on the motion. Dkt. 238, 240. During

that conference, Defendant could have, asserted his speedy trial rights. He did not. The

Court granted the motion and set trial for January 25, 2016. Dkt. 241. The delay from

September 14, 2015, to January 25, 2016, is attributable exclusively to Defendant.

       On January 19, 2016, Defendant moved to continue trial. Dkt. 264. As previously,

Defendant stated he did not wish to go to trial until Rodriguez-Mendoza completed his

investigation. Id. He further stated he required additional time to conduct his own

mitigation investigation. Id. The Court granted Defendant’s motion and set trial for

September 26, 2016. Dkt. 265. The delay from January 25, 2016, to September 26, 2016,

is attributable to Defendant.

       On September 7, 2016, Defendant filed another motion to continue, again asserting

his desire to await the completion of his codefendant’s mitigation investigation and

claiming the need for more time to complete his own. Dkt. 285. The Court granted the

motion and set trial for April 3, 2017. Dkt. 287. The delay from September 26, 2016, to

April 3, 2017, is attributable exclusively to Defendant.

       On February 6, 2017, Acting Attorney General Dana J. Boente authorized the

United States to seek the death penalty against Rodriguez-Mendoza. Defendant’s motion

                                            19
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 20 of 28



makes much of the length of Rodriguez-Mendoza’s AGRCCC review. Def. Motion, at 11.

However as Defendant knows, and knew at the time, Rodriguez-Mendoza raised a specific

defense before the AGRCC which required substantial investigation by both defense

counsel and the United States before that review could take place. Defendant could have

moved for severance had he been troubled by the delay involved in that investigation. He

did not. Defendant’s post hoc complaints about the delay caused by his codefendant’s

mitigation investigation are mendacious.

       The United States filed its notice of intent to seek the death penalty against

Rodriguez-Mendoza on February 10, 2017. Dkt. 326. The Court held a status conference

on March 20, 2017, at which time the pending trial date was dismissed, without objection

from Defendant or any assertion of his Speedy Trial right. Dkt. 332. On September 11,

2017, the parties appeared for a status conference and informed the Court they were

crafting an agreed scheduling order for trial. Dkt. 353. As ordered, the United States filed

the proposed order September 26, 2017. Dkt. 353-55. On October 4, 2017, the Court

adopted the agreed joint scheduling order and set trial for October 15, 2018. Dkt. 357.

Defendant concurred or acquiesced in every aspect of that delay. The delay from April 3,

2017, to October 15, 2018, is attributable to Defendant.

       At a status conference on February 26, 2018, defense counsel informed the Court

that they had spoken to undersigned counsel and indicated a need for time to prepare for

trial, rather than any desire to proceed. With the Court’s encouragement, the parties agreed

                                            20
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 21 of 28



to a new proposed scheduling order, which was adopted by the Court and set trial for

January 13, 2020. Dkt. 372. The delay from October 15, 2018, to January 13, 2020, is

attributable to Defendant.

       On February 4, 2019, Defendant successfully moved to continue pretrial filing

deadlines in advance of the January 13, 2020 trial date. Dkt. 421, 423. On February 8, 2019,

Defendant successfully moved to sever his case from Rodriguez-Mendoza’s. Dkt. 421, 425.

On March 27, 2019, the Court scheduled a status conference for May 8, 2019. Dkt. 427.

Ahead of the hearing, undersigned counsel met with Attorneys Neal, Odom, and Stelzig to

determine their position vis-à-vis Defendant’s trial date. Defense counsel agreed that they

could not be prepared to pick a jury before December 2021, with a resulting trial date in

early 2022. The United States refused to consent to Defendant’s requested 23-month

continuance, and the parties later agreed on a jury selection date of January 25, 2021, with

a likely trial date of March 8, 2021. The Court adopted that schedule. Dkt. 450. The delay

between January 13, 2020, and March 8, 2021, is attributable to Defendant.

       Despite ample opportunity to demand a speedy trial, Defendant has repeatedly

requested additional time to prepare for one. Not until the United States objected to an

unjustifiable 23-month continuance, did Defendant encounter any resistance to his

persistent thirst for delay. Defendant unquestionably caused 90% of his own pretrial delay,

and his counsel’s litigating position on May 7, 2019 sought to enlarge that delay by more

than a full year. The second Barker Factor weighs heavily against Defendant’s motion.

                                            21
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 22 of 28



           C. Third Barker Factor: Defendant’s Assertion of the Speedy Trial Right

       The third Barker factor asks whether Defendant timely asserted his right to a speedy

trial. To satisfy the factor, Defendant must demonstrate “diligence” which should “take the

form of seeking a speedy trial.” Frye, 489 F.3d at 211. A motion to dismiss is not a speedy

trial assertion. Id. (citing Barker, 407 U.S. at 534-35).

       Defendant has never asserted his speedy trial rights. Quite the contrary, his

pleadings demonstrate an unwavering desire not to receive a speedy trial—merely four

months ago he sought to delay jury selection until December 2021. Indeed, prior to filing

this motion, Defendant only mentioned his speedy trial rights when he was waiving them.

He did not complain of pretrial delay until it became clear that the Court would force him

to trial. A criminal trial is not a game, however—it is a search for truth. Williams v. Florida,

399 U.S. 78, 82 (1970). Whatever “speedy trial assertions” Defendant has conjured up for

the instant motion, he cannot outrun his own docket entries. Accordingly, the third Barker

factor weighs heavily against Defendant’s motion.

           D. Fourth Barker Factor: Resulting in Prejudice to Defendant

       The final Barker factor requires Defendant to show prejudice from any delay. Given

that Defendant is responsible for 90% of his delay, he is not entitled to a presumption of

prejudice: the possibility that pretrial delay might affect the fairness of his trial “was

obviously a risk [he] was willing to take.” Robinson v. Whitley, 2 F.3d 562, 570 (5th Cir.

1993). Consequently, Defendant must “establish actual prejudice and demonstrate that the

                                              22
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 23 of 28



prejudice sufficiently outweighs the other factors.” Frye, 489 F.3d at 212 (emphasis

original). “‘Actual prejudice’ is assessed in light of three interests: (1) ‘to prevent

oppressive pretrial incarceration’; (2) ‘to minimize anxiety and concern of the accused’;

and (3) ‘to limit the possibility that the defense will be impaired.’” United States v. Harris,

566 F.3d 422, 433 (5th Cir. 2009) (quoting Barker, at 532). Conclusory assertions of

prejudice without proof of actual harm are insufficient. Frye, 489 F.3d at 213. But

Defendant relies exclusively on the conclusory assertions – none of which satisfies the

fourth Barker element.

              1. Alleged Impairment of Defendant’s Defense

       Defendant asserts the pretrial delay has impaired his defense by rendering witnesses

and documents unavailable to him. Def. Motion, at 12-17. He first alleges his defense has

been impaired by the deportation of certain “fact” witnesses. Def. Motion, at 12-14.

Defendant concedes he has received records of each of these witnesses’ interviews. He is,

therefore, aware that none of those witnesses was present at the murder scene. Id. More

importantly, however, the deportations occurred in 2007, and Defendant has known of

them since at least 2012 – as evidenced by his AGRCCC mitigation submission.

Defendant’s motion fails to explain (a) why he waited until 2019 to seek a remedy or why

he would seek twelve trial continuances before doing so. Clearly, Defendant did not view

these witnesses as necessary to his defense and saw their unavailability as “a risk [he] was

willing to take.” Robinson, 2 F.3d at 570.

                                              23
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 24 of 28



       Defendant next contends certain documentary evidence might not be available to

him at trial, thus prejudicing his defense. Def. Motion, at 14. Again, as noted in his

AGRCCC mitigation submission, Defendant has known since at least 2012 that he would

need to gather documentary evidence for his mitigation case. And, again, Defendant fails

to explain why he waited until 2019 to seek a remedy or why he sought repeated

continuances before doing so, if delay would render certain documents unavailable. And

again, it appears this was “a risk [Defendant] was willing to take.” Robinson, 2 F.3d at 570.

       Finally, Defendant contends that he is prejudiced by the deaths of family members

who could have testified in mitigation during the penalty phase. Def. Motion, at 15. This

contention ignores the fact that hearsay testimony is admissible in the penalty phase (18

U.S.C. § 3593(c)); thus, Defendant can present the evidence through other witnesses. 18

Given his twelve requests for delay, Defendant clearly believed the unavailability of the

witnesses was “a risk [he] was willing to take.” Robinson, 2 F.3d at 570; see also Harris,

566 F.3d at 433 (defendant’s blanket statement that loss of deceased mother’s mitigation

testimony prejudiced his defense was unconvincing given that defendant failed to explain

“why he or his attorneys failed to take any steps to preserve this testimony for trial”) (citing

United States v. Neal, 27 F.3d 1035, 1043 (5th Cir. 2007)).




       18
         Defendant provides a detailed account of forgone testimony from unavailable witnesses
(Def. Mot., at 15), indicating he still has a capacity to present that evidence.
                                              24
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 25 of 28



       Though Defendant now claims prejudice, his requests for continuance demonstrate

he cared more about delaying his trial than he did about the potential consequences of that

delay. This element does not Defendant’s claim of actual prejudice.

              2. Allegedly Oppressive Pretrial Incarceration

       Relying on Harris, Defendant next asserts his detention thus far “constitute[s]

‘oppressive pretrial incarceration.’” Def. Motion, at 17 (quoting 566 F.3d at 433).

Curiously, Harris does not discuss “oppressive pretrial incarceration,” except to quote

Barker and note it as an element of the fourth factor. Defendant also quotes United States

v. Tigano, 880 F.3d 602, 618 (2d Cir. 2018), a case distinguishable on its face. Tigano

involved charges of marijuana distribution and a trial that the prosecutor described as

“simple.” Id. at 619. Given the absence of cognizable analogy, Defendant’s reliance on a

bare quotation from of Tigano as proof of oppression is dubious.

       Apart from demonstrating judicial recognition of the concept of oppressive

incarceration, Defendant offers no analysis as to why his self-perpetuated detention

satisfies the doctrine, especially given his express desire to continue trial to spring 2022.

This element does not support Defendant’s claim of actual prejudice.

              3. Alleged Anxiety and Concern

       Finally, Defendant asserts prejudice in the form of “substantial ‘anxiety and

concern.’” Def. Motion, at 17-18. As in his “oppressive pretrial incarceration” argument,

Defendant relies on quotations and string-cites without analysis of his condition. Such bare

                                             25
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 26 of 28



allegations will not satisfy Barker. Frye, 489 F.3d at 213 (noting “[a] lengthy pretrial

incarceration does not inherently offend a defendant’s liberty interests”). Like the

defendant in Frye, Defendant’s minimum sentence upon his conviction is life

imprisonment without the possibility of release. (Docket 314); 18 U.S.C. §§ 1201(a)(1),

1203(a). Consequently, the duration of his self-perpetuated, pre-trial incarceration is not

prejudicial, to the extent he has pursued delay in an effort to avoid the death penalty. Id.

This element does not support Defendant’s claim of actual prejudice.

                                     CONCLUSION

       Defendant’s motion ignores the obvious fact that he is the most responsible party

for the pretrial delay. Although the mandatory capital review procedure for Bolanos-Garza

and Rodriguez-Mendoza delayed the trial, that delay pales in comparison to the delay

requested by, and granted to, the Defendant based on his repeated motions. Indeed, had

Defendant gotten his way, trial in this matter would be delayed more than a full year longer

than it is. Given that he caused the delay, it is beyond argument that the delay was not

prejudicial to him. If it had been, he would have asserted his right to a speedy trial and

demanded to go to trial – something he still has never done. Accordingly, Defendant

cannot, and has not, satisfied Barker factors and he is undeserving of any remedy.

       WHEREFORE, the Government respectfully requests that Defendant’s “Motion to

Dismiss the Indictment or, in the Alternative, to Strike the Government’s Notice of Intent

to Seek the Death Penalty” be DENIED without a hearing.

                                            26
Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 27 of 28




                                Respectfully submitted,

                                RYAN K. PATRICK
                                United States Attorney

                          By:   /s/ Jill Jenkins Stotts
                                JILL JENKINS STOTTS
                                Assistant United States Attorney

                                /s/ James B. Nelson
                                JAMES B. NELSON
                                Trial Attorney
                                United States Department of Justice




                                  27
   Case 4:10-cr-00459 Document 458 Filed on 09/09/19 in TXSD Page 28 of 28



                            CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                            28
